Citation Nr: 1718347	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  15-23 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including as secondary to service-connected fracture of the coccyx. 

2.  Entitlement to special monthly compensation based on Aid and Attendance and/or Housebound. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and daughter



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from in the United States Air Force from August 1973 to September 1975.

These matters come before the Board of Veterans Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A Board hearing via videoconference was conducted in March 2017. A transcript of this hearing is contained within the electronic claims file. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection is currently assigned for the post-operative residuals of a fracture of the coccyx, rated 10 percent disabling; left lower extremity radiculopathy as secondary to the coccyx fracture, rated 10 percent disabling; and, left hip and knee arthritis as secondary to the coccyx fracture, also rated 10 percent disabling.

Regarding the Veteran's claim of service connection for a low back disorder, a VA examination and opinion is necessary.  In November 2009, a VA examiner opined that the Veteran's arthritis was less likely than not caused by or a result of coccyx removal because "clinical experience shows that mild [degenerative disc disease] may be related to injury, overuse, or aging process; due to minimal extent of [degenerative disc disease], it is likely that this more related to aging process." 

The examiner also opined that the Veteran's lumbar radiculopathy is caused by or a result of the coccyx removal because clinical experience shows that radiculopathy is caused by fracture of the coccyx.  

The Veteran submitted an opinion by her private physician dated in November 2013, in which E.A.M., M.D., opined that the Veteran sustained a "severe lumbar-sacral spinal concussion injury" which caused severe intractable pathological pain requiring implantation of spinal stimulation analgesia system.  Dr. M. continued to state that the Veteran's "debilitation and severe pain continue following explantation of the medtronic generator and epidural electrode.  Explantation is the direct consequence of periodontitis bacteremia contaminating the epidural electrode and causing meningitis which required prolonged hospitalization and critical care."  Dr. M. concluded by stating that "clearly the lumbar-sacral-coccyx traumatic injury occurred simultaneously." 

Remand is necessary for the VA to provide an additional examination clarifying the Veteran's disorders of the spine and opining as to whether they were caused by the in-service accident, secondary to the service-connected coccyx fracture or its treatment, or aggravated by the service-connected coccyx fracture or its treatment.

With regard to the Veteran's claim for special monthly compensation for Aid and Attendance and/or Housebound, the Board finds this issue to be inextricably intertwined with her claim of service connection for a back disorder.  Therefore, remand is necessary pending its adjudication.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding treatment records and associate them with the claims file. All attempts to obtain records should be documented in the claims folder.

2. Thereafter, afford the Veteran a VA examination regarding the nature and etiology of the Veteran's low back disorder(s).  In conjunction with the examination, provide the examiner with the claims file, including any pertinent evidence in Virtual VA or the VBMS not already of record. The examiner should review the entire record, and indicate that all pertinent records were reviewed. 

Based upon thorough review of the entire record in the claims folder and examination of the Veteran, if necessary, the examiner must provide diagnoses for all relevant disorders of the spine.

As to each disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that:

The disorder was caused by the in-service accident;

The disorder is secondary to the service-connected coccyx fracture and its residuals;

The disorder is secondary to treatment for the service-connected coccyx fracture and its residuals; and/or

The disorder is aggravated (permanently made worse) by the service-connected coccyx fracture and its residuals. If the examiner finds that the Veteran's back disability has been worsened or aggravated by her service-connected coccyx fracture, to the extent feasible, the degree of worsening should be identified.

The examiner is instructed to consider each of the Veteran's and her buddy statements of experiences and symptoms credible. The examiner is reminded that lay evidence is potentially competent to support the presence of disability even when it is not corroborated by contemporaneous medical evidence. 

The examiner must also consider and discuss the November 2013 letter by Dr. M.

3. The examiner must provide the basis for any diagnosis and a complete rationale, including a reasoned medical explanation, for any opinion. If medical literature is used, please provide a citation. If the examiner finds that an opinion cannot be rendered regarding nature and etiology of sleep apnea without resorting to speculation, the examiner should state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

4. Ensure that the examination opinion complies with this remand and answers the questions presented herein. If insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 

5. After completing the above, readjudicate the claims.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

